Appeal and cross appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered February 4, 2015. The order denied the motion of defendants Lillian Aaron and Willow Park, Inc., for a change of venue and denied the cross motion of plaintiffs for leave to serve a second amended summons and complaint.
Now, upon the stipulation discontinuing appeal signed by the attorneys for the parties on December 23 and 29, 2015, and January 11, 2016, and filed in the Ulster County Clerk’s Office on January 20, 2016,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present—Scudder, P.J., Centra, Carni and DeJoseph, JJ.